
	
		II
		109th CONGRESS
		2d Session
		S. 3556
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2006
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To clarify the rules of origin for certain textile and
		  apparel products.
	
	
		1.Rules of origin for certain
			 textile and apparel products
			(a)In
			 generalSection
			 334(b)(2)(A)(i) of the Uruguay Round Agreements Act (19 U.S.C.
			 3592(b)(2)(A)(i)) is amended by inserting (except 6303.12.0010 and
			 6303.92.2030) after 6303.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered or withdrawn from warehouse for consumption, on or after the date that
			 is 15 days after the date of enactment of this Act.
			
